UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 26, 2012 RALCORP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Missouri 1-12619 43-1766315 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 800 Market Street, Suite 2900Saint Louis, MO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 314-877-7000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. In a press release dated January 26, 2012, a copy of which is attached hereto as Exhibit 99.1, and the text of which is incorporated by reference herein,Ralcorp Holdings, Inc. ("Ralcorp")announced that the Securities and Exchange Commission has declared effective Post Holdings, Inc.’sRegistration Statement on Form 10. In addition, Ralcorp provided certain item-specific guidance for its private brand business, excluding amounts related to the Postcereals business, for fiscal 2012. The information contained in Item 7.01 and Exhibit 99.1 attached hereto shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, except as expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Number Description Press Release datedJanuary 26, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. RALCORP HOLDINGS, INC. Date: January 27, 2012 By: /s/ S. Monette S. Monette Corporate Vice President and Chief Financial Officer EXHIBIT INDEX Number Description Press Release datedJanuary 26, 2012
